Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is responsive to the amendment filed on 08/25/2021. As directed by the amendment: claims 25, 31-32, 45-46, and 51 are amended, claims 1-24 and 35-44 are canceled and new claims 52-54 are added.  Thus, claims 25-34 and 45-54 are presently under consideration in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
 	Applicant has appeared to invoke 35 U.S.C. 112(f) in claims 25 and 51.  The “a transmission assembly” recited in claims 25 and 51 is interpreted as to command signals for transmit and receive (see paragraph 27 publication of the application).  The “a receiver” recited in claims 25 and 51 is interpreted as to receive and decode the encoded control commands from the cable (see paragraph 11 publication of the application).  The “a circuit”, “a first circuit” and “a second circuit” recited in claims 25 and 51 are interpreted as to be resonant circuit (see paragraph 53 publication of the application).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the receiver" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “the receiver” the applicant is referring to.  Such “the receiver” should be clearly defined. 
 	 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-29, 33-34, 45, 48-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furman et al (2005/0199605) in view of Agnew (3728582).
 	For claim 25, Furman teaches a welding system (abstract) (fig.1-8) comprising: 
a transmission assembly  comprising a first  transceiver (the communication link that is transmitted from element 140 thru the cable 50) configured to encode control commands onto a carrier wave and to transmit (140 transmit the coded signal  ) the encoded control commands via the carrier wave at a first frequency via a weld cable (50 as shown in fig.1) connected between a welding power source (10) and a remote welding device (F) (par.28, lines 1-15) (fig.1) (examiner notes that the transmission system (140) transmit communication commands that is encoded signal from the power source to the wire feeder thru the cable and command signals have the unique code specific to the power source connected to the wire feeder  ); 
a second transceiver (130 receive the communication of coded signal from element 140) configured to receive and decode the encoded control commands from the weld cable (50 as shown in fig.1) (par.29) (examiner notes that the receiver (130) receives communication commands that is decoded signal from the power source to the wire feeder thru the cable and command signals have the unique code specific to the power source connected to the wire feeder) (par.28).

    PNG
    media_image1.png
    840
    408
    media_image1.png
    Greyscale

Furman fails to disclose that an LC tank circuit arranged across a conductor of the cable connected to a first terminal of the power source and configured to increase impedance between the power source and the cable at the first frequency corresponding to the carrier wave, thereby improving signal quality of the encoded control commands between the power source and the remote device.   
Agnew teaches a similar power circuit communication, LC circuit (resonant circuit  or matching circuit 14 as shown in fig.1 is capable to provide the same functionality as applicant’s circuit since the structure are the same since the matching circuit configured to make sure that impedance from the power source is the same as the impedance at the receiver device by increasing the impedance in order to eliminate the impedance losses thru the cable 3) arranged across a conductor of the cable (cable 4 as shown in fig.1) connected to a first terminal of the power source (1 as shown in fig.1) and configured to increase impedance between the power source (1 as shown in fig.1) and the cable (communication link thru cable 4 as shown in fig.1) at the first frequency corresponding to the carrier wave, thereby improving signal quality of the encoded 

 	Therefore, It would have been obvious to one ordinary skill in the art  at the time of invention was made to modify Furman’s the power circuit to include LC tank circuit as taught by Agnew for purpose of to providing a simple, reliable circuit for monitoring a cable, which has only one conductor (referred to as a ground or monitoring conductor) in addition to the main power conductors, by disconnecting the main power from the cable when the apparent resistance of the cable ground conductor exceeds a given limiting value (Agnew, col.1, lines 65-68 to col.2, lines 1-3). Furthermore, at the time the invention was made it would have been obvious mater of design choice to a person of ordinary skill in the art to have L and C connecting in parallel (LC tank) instead of L and C connected in series (prior art), because applicant has not disclosed that the LC in parallel provides an advantage is used for particular purpose or solves a stated problem. One of ordinary skill in the art would have expected the Applicant' s invention to perform equally well with LC in parallel or LC in series, because both connections performs the function of increasing impedance equally well (MPEP 2144.04 IV B).

 	For claim 26, Furman in view of Agnew, teaches the invention as claimed and as discussed above and Furman further teaches comprising a controller  (microprocessor controller 80) connected to the receiver (130)  and configured to process the control commands and adjust welding-type parameters accordingly based on the control commands (par.22).  	For claim 27, Furman in view of Agnew, teaches the invention as claimed and as discussed above and Furman further teaches wherein the control commands include at least one of voltage and current settings, output modes, trigger signals, ON-OFF commands, and wire feed settings (par.21, page.3, lines 29-40).  	For claim 28, Furman in view of Agnew, teaches the invention as claimed and as discussed above and Furman further teaches wherein the transmission assembly (140) is configured to transmit the encoded control commands to or from the welding power source (10) when the welding power source is delivering welding power (par.28).  	For claim 29, Furman in view of Agnew, teaches the invention as claimed and as discussed above and Furman further teaches wherein the transmission assembly (140) is configured to transmit the encoded control commands to or from the welding power source (10) when the welding power source  is not delivering welding power (the receiver the wire feeder receives specific encoded signal thru cable 50 before weld 

For claim 45, Furman in view of Agnew, teaches the invention as claimed and as discussed above ; except, wherein the LC tank circuit comprises a capacitor and inductor, wherein the first frequency corresponds to a peak impedance of the LC tank circuit, the LC tank circuit is tuned based on properties of the capacitor or the inductor. 

Therefore, It would have been obvious to one ordinary skill in the art  at the time of invention was made to modify Furman’s the power circuit to include the circuit is tuned based on properties of a capacitor or an inductor of the circuit as taught by Agnew for purpose of to providing a simple, reliable circuit for monitoring a cable, which has only one conductor (referred to as a ground or monitoring conductor) in addition to the main power conductors, by disconnecting the main power from the cable when the apparent resistance of the cable ground conductor exceeds a given limiting value (Agnew, col.1, lines 65-68 to col.2, lines 1-3). Furthermore, at the time the invention was made it would have been obvious mater of design choice to a person of ordinary skill in the art to have L and C connecting in parallel (LC tank) instead of L and C connected in series (prior art), because applicant has not disclosed that the LC in parallel provides an advantage is used for particular purpose or solves a stated problem. One of ordinary skill in the art would have expected the Applicant' s invention to perform equally well with LC in parallel or LC in series, because both connections performs the function of increasing impedance equally well (MPEP 2144.04 IV B).



For claim 49, Furman in view of Agnew, teaches the invention as claimed and as discussed above; except for, wherein the circuit is configured to increase the impedance at a termination of the weld cable at the frequency corresponding to the carrier wave.
Agnew further teaches wherein the circuit (14 as shown in fig.1) is configured to increase the impedance at a termination of the weld cable or cable (4 as shown in fig.1) at the frequency corresponding to the carrier wave (col.5, lines 15-30)  (the impedance is increased or matched at the cable 3).
Therefore, It would have been obvious to one ordinary skill in the art  at the time of invention was made to modify Furman’s the power circuit to include resonant circuit as taught by Agnew for purpose of to providing a simple, reliable circuit for monitoring a cable, which has only one conductor (referred to as a ground or monitoring conductor) in addition to the main power conductors, by disconnecting the main power from the cable when the apparent resistance of the cable ground conductor exceeds a given limiting value (Agnew, col.1, lines 65-68 to col.2, lines 1-3). 


 For claim 50, Furman in view of Agnew, teaches the invention as claimed and as discussed above except for wherein the circuit is arranged on the weld cable.

Therefore, It would have been obvious to one ordinary skill in the art  at the time of invention was made to modify Furman’s the power circuit to include the circuit is arranged on the weld cable as taught by Agnew for purpose of to providing a simple, reliable circuit for monitoring a cable, which has only one conductor (referred to as a ground or monitoring conductor) in addition to the main power conductors, by disconnecting the main power from the cable when the apparent resistance of the cable ground conductor exceeds a given limiting value (Agnew, col.1, lines 65-68 to col.2, lines 1-3). 


Claims 30, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furman et al (2005/0199605) in view of Agnew (3728582) as applied to claims above, and further in view of Smart et al (2002/0039388).
Furman, as modified by Agnew, teaches all the limitation as previously sets forth except for claim 30, wherein the transmission assembly is configured to encode the control commands via either narrow band binary PSK (BPSK) or quadrature PSK (QPSK), and claim 47, wherein the transmission assembly is configured to modulate messages onto the frequency corresponding to the carrier wave via phase shift keyed (PSK) modulation.

Therefore, It would have been obvious to one ordinary skill in the art at the time of invention was made to modify Furman’s transmission assembly, as modified by Agnew, with quadrature PSK (QPSK) and phase shift keyed (PSK) modulation as taught by Smart for the purpose of providing more power efficient modulation thru the power line transmission assembly and to achieve higher speed data transmission rate with low error rates (Smart, par.7).

Claims 31-32 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furman et al (2005/0199605) in view of Agnew (3728582) as applied to claims above, and further in view of Liu (6603221).
Furman, as modified by Agnew, teaches all the limitation as previously sets forth except for claim 31, a noise-reducing capacitor arranged between the first terminal and a second terminal of the power source and claim 32, wherein the noise-reducing capacitor is arranged to perform as a low-pass filter and claim 46, wherein the noise-reducing capacitor is configured to improve signal quality of the encoded control commands by filtering high frequency noise from the carrier wave.

Therefore, It would have been obvious to one ordinary skill in the art at the time of invention was made to modify Furman’s circuit, as modified by Agnew, to include noise-reducing capacitor as taught by Liu in order to further protect the semiconductor switch, by absorbing any surge, shock or noise in the control input signal, thus keeping the system in steadily operations (Liu, col.6, lines 37-39).

Claim 51-54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furman et al (2005/0199605) in view of Agnew (3728582) and Liu (6603221)

For claim 51, Furman teaches a welding system (abstract) (fig.1-8) comprising:
a transmission assembly comprising a first  transceiver (the communication link that is transmitted from element 140 thru the cable 50) configured to encode control commands onto a carrier wave and to transmit the encoded control commands via the 
Furman fails to disclose a noise-reducing capacitor arranged between terminals of the power source, a first LC tank circuit arranged at a first terminal of the power source configured to increase impedance between the  power source and the cable  at the first frequency; and a second LC tank circuit arranged at a second terminal of the remote device configured to increase impedance between the  cable  and the receiver at the first frequency.
Liu teaches a similar circuit device, a noise-reducing capacitor (C2 as shown in fig.7a and C2’ as shown in fig.7b)  arranged between terminals of the power source (P1 or P2 as shown in fig.7a and 7b) (col.18, lines 18-21).
Therefore, It would have been obvious to one ordinary skill in the art at the time of invention was made to modify Furman’s circuit to include noise-reducing capacitor as 
Agnew teaches a similar power circuit communication, a first LC circuit (resonant circuit  or matching circuit 14 as shown in fig.1) arranged at a first terminal of the power source (1 as shown in fig.1) configured to increase impedance between the  power source and the cable at the first frequency (circuit 14 as shown in fig.1 is capable to provide the same functionality as applicant’s circuit since the structure are the same since the matching circuit configured to make sure that impedance from the power source is the same as the impedance at the receiver device by increasing the impedance in order to eliminate the impedance losses thru the cable 4) (communication link thru cable 4 as shown in fig.1) and the receiver at the first frequency (col.5, lines 15-30) and a second LC tank circuit (the second 14 after the cable 4 connection to element 15 as shown in fig.2) arranged at a second terminal of the remote welding device (remote device 5 as shown in fig.2) configured to increase impedance between the cable and the receiver at the first frequency (col.5, lines 15-30) (the second circuit 14 will match the impedance at the input to cable 4). Furthermore, Examiner notes that even though Agnew’s device is not welding power source device, however Agnew teaches of using power source to transmit and communicate with another device using cable and having LC circuit to match the impedance in order to make the load impedance seem to look like the source impedance.  Therefore, finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (method, or product) and the results would have been 

Therefore, It would have been obvious to one ordinary skill in the art  at the time of invention was made to modify Furman’s the power circuit to include LC tank circuit as taught by Agnew for purpose of to providing a simple, reliable circuit for monitoring a cable, which has only one conductor (referred to as a ground or monitoring conductor) in addition to the main power conductors, by disconnecting the main power from the cable when the apparent resistance of the cable ground conductor exceeds a given limiting value (Agnew, col.1, lines 65-68 to col.2, lines 1-3). 

 	For claim 52, Furman in view of Agnew, teaches the invention as claimed and as discussed above and Furman further teaches wherein the transmission assembly (140) is configured to transmit the encoded control commands to the welding power source (10) when the welding power source is delivering welding power and when the welding power source is not delivering welding power (the communication between the wire feeder and the power source is that the transmitter of the wire feeder receives specific 
 	For claim 53, Furman in view of Agnew, teaches the invention as claimed and as discussed above except for wherein the first LC tank circuit is arranged across a conductor of the weld cable connected to the first terminal of the welding power source.
	Egawa further teaches wherein the first LC tank circuit circuit (resonant circuit  or matching circuit 14 as shown in fig.1) is arranged across a conductor of the weld cable connected to the first terminal of the power source (1 as shown in fig.1) (col.5, lines 15-30).
Therefore, It would have been obvious to one ordinary skill in the art  at the time of invention was made to modify Furman’s the power circuit to include LC tank circuit is arranged across a conductor of the weld cable as taught by Agnew for purpose of to providing a simple, reliable circuit for monitoring a cable, which has only one conductor (referred to as a ground or monitoring conductor) in addition to the main power conductors, by disconnecting the main power from the cable when the apparent resistance of the cable ground conductor exceeds a given limiting value (Agnew, col.1, lines 65-68 to col.2, lines 1-3). 

Agnew further teaches wherein one or more of the first or second LC circuits (14 as shown in fig.1) comprises a capacitor (14a as shown in fig.1) and inductor (14b as shown in fig.1), wherein the first frequency corresponds to a peak impedance of the LC tank circuit, the LC tank circuit (14 as shown in fig.1) is tuned based on properties of the capacitor or the inductor (col.5, lines 15-30) (meaning the impedance at LC is correspond to the highest impedance needed). 
Therefore, It would have been obvious to one ordinary skill in the art  at the time of invention was made to modify Furman’s the power circuit to include the circuit is tuned based on properties of a capacitor or an inductor of the circuit as taught by Agnew for purpose of to providing a simple, reliable circuit for monitoring a cable, which has only one conductor (referred to as a ground or monitoring conductor) in addition to the main power conductors, by disconnecting the main power from the cable when the apparent resistance of the cable ground conductor exceeds a given limiting value (Agnew, col.1, lines 65-68 to col.2, lines 1-3). Furthermore, at the time the invention was made it would have been obvious mater of design choice to a person of ordinary skill in the art to have L and C connecting in parallel (LC tank) instead of L and C connected in series (prior art), because applicant has not disclosed that the LC in parallel provides an advantage is used for particular purpose or solves a stated problem. One of ordinary 


Response to Amendments/Arguments
Applicant’s arguments with respect to claims 25-34 and 45-54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761 

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761 
011222